              Case 2:19-cr-00187-JCC Document 69 Filed 06/05/20 Page 1 of 2




1                                                                  The Honorable John C. Coughenour
2
3
4
5
                           UNITED STATES DISTRICT COURT FOR THE
6
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8
9
     UNITED STATES OF AMERICA,                          CASE NO. CR19-187JCC
10
                                  Plaintiff,            ORDER
11
                           v.
12
     GEINLY DIAZ-DIAZ,
13
                                  Defendant.
14
15
            THIS COURT having considered the Motion of the United States for a continuance of
16
     the trial date and the facts set forth therein, and General Orders 01-20, 02-20, 03-20, 04-20,
17
     07-20, and 08-20 of the United States District Court for the Western District of Washington,
18
     addressing measures to reduce the spread and health risks from COVID-19, which are
19
     incorporated herein by reference, the government’s request at the June 4, 2020, status
20
     conference for a trial date in the second week of September of 2020, and defense counsel’s
21
     request at the status conference for a trial date at the earliest possible date in January of 2021,
22
     hereby FINDS as follows:
23
            1. In light of the recommendations made by the Centers for Disease Control and
24
                Prevention (CDC) and Public Health for Seattle and King County regarding social
25
                distancing measures required to stop the spread of this disease, as well as the lack
26
                of the type of personal protective equipment necessary to ensure the health and
27
                safety of all participants, it is not possible at this time to proceed with a jury trial.
28
             Case 2:19-cr-00187-JCC Document 69 Filed 06/05/20 Page 2 of 2




 1         2. Further, because of the recommendations that individuals at higher risk of
 2            contracting this disease—including individuals with underlying health conditions,
 3            individuals age 60 and older, and individuals who are pregnant—avoid large
 4            groups of people, at this time, it would be difficult, if not impossible, to get a jury
 5            pool that would represent a fair cross section of the community. Based on the
 6            recommendations it would also be medically inadvisable to do so.
 7         3. As a result, the failure to grant a continuance of the trial date in this case would
 8            likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A),
 9            the ends of justice served by continuing the trial in this case outweighs the best
10            interest of the public and the defendant to a speedy trial.
11         IT IS THEREFORE ORDERED that the trial date shall be continued to January 11,
12 2021, with pretrial motions due on or before December 4, 2020.
13         IT IS FURTHER ORDERED that if the trials resume in the Western District of
14 Washington before January of 2021, defense counsel may request that the trial date be
15 moved forward and the Court will seek to accommodate this request.
16         FURTHERMORE IT IS ORDERED that the period time from the date of this order
17 up to and including January 11, 2021, shall be excludable time pursuant to 18 U.S.C. § 3161.
18
19         Dated this 5th day of June, 2020.
20


                                                      A
21
22
23                                                    __________________________
24                                                    JOHN C. COUGHENOUR
                                                      United States District Judge
25
26
27
28
